                Case 4:21-cv-01297-DMR Document 1 Filed 02/23/21 Page 1 of 3



 1   DAVID M. JOLLEY (SBN 191164)
     Email: djolley@donahue.com
 2   DONAHUE FITZGERALD LLP
 3   1999 Harrison Street, 26th Floor
     Oakland, California 94612-3520
 4   Telephone: (510) 451-3300
     Facsimile: (510) 451-1527
 5
     Attorneys for Defendant
 6   TOOTSIE ROLL INDUSTRIES, INC.
 7
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                           COUNTY OF ALAMEDA
 9

10

11                                                            Civil Case No.: RG21086723
     MAXINE BEASLEY, on behalf of herself and all
12   others similarly situated,
13                                                            NOTICE TO ADVERSE PARTY AND
           Plaintiff,                                         STATE COURT OF REMOVAL TO
14                                                            FEDERAL COURT
           v.
15
     TOOTSIE ROLL INDUSTRIES, INC.,                           Complaint filed: January 25, 2021
16                                                            Complaint served: February 2, 2021
           Defendant.                                         Removed to Fed. Ct.: February 23, 2021
17

18

19

20

21

22

23

24

25

26
27

28


                        NOTICE TO ADVERSE PARTY AND STATE COURT OF REMOVAL TO FEDERAL COURT
               Case 4:21-cv-01297-DMR Document 1 Filed 02/23/21 Page 2 of 3



 1                  PLEASE TAKE NOTICE THAT on February 23, 2021, defendant Tootsie Roll
 2   Industries, Inc. filed in the United States District Court for the Northern District of California a Notice
 3   of Removal of Civil Action from State Court. A copy of the Notice of Removal and the declaration filed
 4   in support of that Notice are attached hereto as Exhibit 1, and are served and filed herewith.
 5                  PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446, the filing of
 6   the Notice of Removal with the United States District Court, together with the filing of this Notice with
 7   this Court, effects the removal of this action and this Court shall proceed no further unless and until the
 8   case has been remanded.
 9

10   DATED: February 23, 2021                          DONAHUE FITZGERALD LLP
11

12
                                                       By:        /s/David M. Jolley
13                                                               DAVID M. JOLLEY

14                                                     Attorneys for Defendant
                                                       TOOTSIE ROLL INDUSTRIES, INC.
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                             2
                         NOTICE TO ADVERSE PARTY AND STATE COURT OF REMOVAL TO FEDERAL COURT
        Case 4:21-cv-01297-DMR Document 1 Filed 02/23/21 Page 3 of 3



 1                                       PROOF OF SERVICE

 2          I declare that I am employed in the County of Oakland, State of California. I am over the
     age of eighteen years at the time of service and not a party to the within cause. My employment
 3   address is 1999 Harrison Street, 25th Floor, Oakland, CA 94612.
 4          On February 23, 2021, I served copies of the attached document(s) entitled:
 5                 NOTICE TO ADVERSE PARTY AND STATE COURT OF
                   REMOVAL TO FEDERAL COURT
 6
     on the interested parties in this action, by placing a true and correct copy thereof enclosed in a
 7   sealed envelope, addressed as follows:
 8          Gregory S. Weston
            The Weston Firm
 9          greg@westonfirm.com
10
                    E-MAIL OR ELECTRONIC TRANSMISSION. Based on a Court Order or an
11         x        agreement of the parties to accept service by e-mail or electronic transmission, I
                    caused the document(s) to be sent to the persons at the e-mail addresses listed
12                  above. I did not receive, within a reasonable time after the transmission, any
                    electronic message or other indication that the transmission was unsuccessful.
13
                    STATE. I declare under penalty of perjury under the laws of the State of
14         x        California that the above is true and correct.

15
            Executed on February 23, 2021, at Oakland, California.
16

17

18                                                               Candice C. Garretson
19

20

21

22

23

24

25

26
27

28

                                             PROOF OF SERVICE                              CASE NO. C16-02440
